Citation Nr: 0930177	
Decision Date: 08/12/09    Archive Date: 08/19/09

DOCKET NO.  08-05 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for chondromalacia patella of the right knee with 
degenerative changes.  

2.  Whether new and material evidence has been received to 
reopen the claim of service connection for a heart 
disability.  

3.  Entitlement to service connection for a heart disability.  

4.  Entitlement to an increased rating for residuals of a 
lumbar spine injury with degenerative joint and disc disease, 
currently assigned a 20 percent disability rating.  


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran had active service from June 1947 to June 1950, 
from June 1950 to September 1953, and from December 1953 to 
October 1967.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2007 rating decision by the No. Little 
Rock, Arkansas Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

With regard to the issue of service connection for heart 
disease, the RO determined that new and material evidence had 
been received to reopen the claim, but denied that issue on 
the merits.  However, before the Board may reach the merits 
of the Veteran's claim, the Board must first rule on the 
matter of reopening of the claim.  That is, the Board has a 
jurisdictional responsibility to consider whether it is 
proper for the claim to be reopened.  See Jackson v. 
Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001); see also 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  As 
determined below, this claim is being reopened.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2008).

The issues of service connection for a heart disability and 
an increased rating for residuals of a lumbar spine injury 
with degenerative joint and disc disease are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  In a July 1968 rating decision, the RO denied service 
connection for a heart disability.  A notice of disagreement 
was not received within the subsequent one-year period.

2.  Evidence submitted since the RO's July 1968 rating 
decision, by itself or when considered with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim, and therefore raises a reasonable 
possibility of substantiating the claim.

3.  The Veteran is able to flex his right knee to 105 degrees 
with pain; extension of the right knee is not limited, but it 
is painful.


CONCLUSIONS OF LAW

1.  The RO's July 1968 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2008).

2.  New and material evidence has been received since the 
RO's July 1968 rating decision; thus, the claim of service 
connection for a heart disability is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002 & Supp. 2008), 38 C.F.R. § 3.156 
(2008).

3.  The criteria for an initial rating in excess of 10 
percent for chondromalacia patella of the right knee with 
degenerative changes based on limitation of flexion are not 
met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-
5260 (2008).

4.  The criteria for a 10 percent rating for chondromalacia 
patella of the right knee with degenerative changes based on 
painful extension are met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 4.1, 4.7, 4.27, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5010-5261 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  With 
regard to the issue of whether new and material evidence has 
been received to reopen the claim of service connection for a 
heart disability, the Veteran's claim is being granted to the 
extent that it is reopened.  As such, any deficiencies with 
regard to VCAA are harmless and nonprejudicial.

With respect to the claimant's higher rating claim, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

A January 2007 VCAA letter fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
above referenced letter informed the claimant that additional 
information or evidence was needed to support the initial 
service connection claim and asked the claimant to send the 
information or evidence to VA.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the claimant is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

In the claimant's notice of disagreement (NOD), the claimant 
took issue with the initial 10 percent disability rating and 
is presumed to be seeking the maximum benefits available 
under the law.  Id.; see also AB v. Brown, 6 Vet. App. 35 
(1993).  Therefore, in accordance with 38 U.S.C.A. §§ 5103A 
and 7105(d), the RO properly issued a statement of the case 
(SOC) which contained, in pertinent part, the pertinent 
criteria for establishing a higher rating.  See 38 U.S.C.A. 
§ 7105(d)(1).  Therefore, VA complied with the procedural 
statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), 
as well as the regulatory requirements in 38 C.F.R. 
§ 3.103(b).  See also Dingess/Hartman.  The claimant was 
allowed a meaningful opportunity to participate in the 
adjudication of the claims.  Thus, even though the initial 
VCAA notice did not address a higher rating, subsequent 
documentation addressed this matter; there is no prejudice to 
the claimant.  See Overton v. Nicholson, 20 Vet. App. 427, 
439-444 (2006).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that a SOC or supplemental 
statement of the case (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F. 3d 1317 (Fed. Cir. 2007) (Mayfield III).  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See Mayfield III, (citing 
Mayfield v. Nicholson, 444 F.3d at 1328, 1333-34).  In this 
case, an SOC and SSOC have been issued.  

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton (finding that the Board erred by 
relying on various post-decisional documents to conclude that 
adequate 38 U.S.C.A. § 5103(a) notice had been provided to 
the claimant, the Court found that the evidence established 
that the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case.)  
See also Shinseki v. Sanders/Simmons, 129 S.Ct. 1696 (2009); 
Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d 
Cir. 1974) ("[N]o error can be predicated on insufficiency of 
notice since its purpose had been served.").  In order for 
the Court to be persuaded that no prejudice resulted from a 
notice error, "the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair."  
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

In August 2007, the claimant was sent notification regarding 
the matter of a higher rating.  Also, the Board notes, 
incidentally, that additional notice is required under 
section 5103(a) for claims for increased ratings.  Vazquez-
Flores v. Peake, 22 Vet. App. 37, 46 (2008).  However, as the 
Court clearly noted in Vazquez, the additional notice 
requirements apply only to claims for increased compensation.  
In cases such as this, involving initial disability ratings, 
the notice requirements of Dingess apply, and, as discussed, 
have been met.  Nevertheless, a Vazquez-Flores letter was 
sent in May 2008 which also addressed the right knee rating.  

For the reasons discussed above, the Board finds that VA has 
fulfilled its VCAA notification duties to the Veteran to the 
extent necessary.  

The claimant's pertinent medical records to include VA 
medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The claimant was also afforded VA 
examination in October 2006.  38 C.F.R. § 3.159(c)(4).  

There is no objective evidence indicating that there has been 
a material change in the service-connected right knee since 
the claimant was last examined.  38 C.F.R. § 3.327(a).  The 
duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95.  
The examination report is thorough.  As discussed in greater 
detail below, the examination in this case is adequate upon 
which to base a decision.  The records satisfy 38 C.F.R. 
§ 3.326.  

The claimant was also sent a letter regarding the appropriate 
disability rating or effective date to be assigned in 
November 2008.  See Dingess/Hartman.

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).


New and Material Evidence to Reopen the Claim of Service 
Connection for Heart Disability

The service treatment records from the Veteran's last period 
of service show that on separation, the Veteran had an 
electrocardiogram (EKG) which revealed a first degree heart 
block and left axis deviation.  The Veteran was thereafter 
provided further cardiac evaluation.  The examiner noted the 
abnormal EKG findings; however, the Veteran's history and 
current physical examination did not show cardiac disease.  
The examiner indicated that the findings on the EKG were 
probably an abnormality, but those findings were also 
recognized as a normal variant.  

In April 1968, the Veteran was also afforded a VA 
examination.  Physical examination and EKG were performed.  
The examiner concluded that there was no clinical evidence of 
cardiac disease and that the EKG was equivocal and of no 
clinical significance at the present time.  

In a July 1968 rating decision, the RO denied service 
connection for a heart disability on the basis that there was 
no evidence of heart disease.  Although there was a probable 
abnormal EKG during service, further examination revealed no 
cardiac disease and the VA examination showed no cardiac 
disease.  

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The legal standard of what constitutes "new and material" 
evidence was amended.  This amendment is applicable in the 
instant case as the amendment applies prospectively to claims 
filed on or after August 29, 2001, and this claim was so 
filed.  See 38 C.F.R. § 3.156(a).  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2008).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  In 
considering whether to reopen a claim, VA must assume the 
credibility of the aforementioned evidence which supports the 
Veteran's claim as required by Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  In essence, at the time of the prior denial, 
there was no evidence of heart disease.  The evidence which 
has been added to the records shows that the Veteran has been 
diagnosed as having coronary artery disease and 
atherosclerotic heart disease.  The Veteran also submitted 
treatise evidence from the American Heart Association which 
generally discusses the cardiac conduction system.  

The additional evidence is new and material.  It includes 
competent evidence that cures the prior evidentiary defect of 
there being no current cardiac disease, the basis for the 
prior denial.  Therefore, new and material evidence has been 
received since the RO's April 1968 decision; thus, the claim 
is reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.


Rating for the Right Knee

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran. 38 C.F.R. § 4.3.  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
when an appeal arises from the initially assigned rating, 
consideration must be given as to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are 
appropriate in any increased-rating claim in which distinct 
time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995).  However, in that regard, the Board notes that the 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should 
only be considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The provisions of 38 C.F.R. § 4.40 state that a disability 
affecting the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  See 38 C.F.R. § 4.40.

The Veteran's service-connected right knee disability is 
currently rated under the provisions of Diagnostic Codes 
5010-5260.  38 C.F.R. § 4.71a.  Hyphenated diagnostic codes 
are used when a rating under one diagnostic code requires use 
of an additional diagnostic code to identify the specific 
basis for the evaluation assigned.  The additional code is 
shown after a hyphen.  38 C.F.R. § 4.27.

Arthritis due to trauma, confirmed by x-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. § 4.71(a), 
Diagnostic Code 5010.  Under Diagnostic Code 5003, 
degenerative arthritis, when established by x-ray findings, 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.

Diagnostic Code 5260 provides for a non-compensable 
evaluation where flexion is limited to 60 degrees; a 10 
percent evaluation where flexion is limited to 45 degrees; a 
20 percent evaluation where flexion is limited to 30 degrees; 
and 30 percent evaluation where flexion is limited to 15 
degrees.   38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, a non-compensable rating is 
warranted where extension is limited to 5 degrees; a 10 
percent evaluation requires extension limited to 10 degrees; 
a 20 percent evaluation requires extension limited to 15 
degrees; a 30 percent evaluation requires extension limited 
to 20 degrees; a 40 percent evaluation requires extension 
limited to 30 degrees; and a 50 percent evaluation requires 
extension limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

Normal range of motion in a knee joint is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II.

A separate rating for limitation of extension and for 
limitation of flexion may be assigned.  VAOPGCPREC 9-2004.

Symptomatic removal of the semilunar cartilage warrants a 10 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5259.  A 
dislocated semilunar cartilage, with frequent episodes of 
locking, pain, and effusion into the joint, warrants a 20 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  
Limitation of motion is a relevant consideration under 
Diagnostic Code 5259, and the provisions of 38 C.F.R. §§ 4.40 
and 4.45 must be considered.  See VAOPGCPREC 9-98 (Aug. 14, 
1998).

Diagnostic Code 5257 provides for assignment of a 10 percent 
rating when there is slight recurrent subluxation or lateral 
instability; a 20 percent rating when there is moderate 
recurrent subluxation or lateral instability; and a 30 
percent rating when there is severe recurrent subluxation or 
lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 
5257.  The words "slight," "moderate" and "severe" are 
not defined in the VA Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are equitable and 
just.  38 C.F.R. § 4.6.  It should also be noted that use of 
terminology such as "moderate" or "severe" by VA examiners 
and others, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6. 

In a precedent opinion, VA's General Counsel concluded that a 
veteran who has arthritis and instability in his knee may 
receive separate ratings under Diagnostic Codes 5003 and 
5257.  See VAOPGCPREC 23-97.

The General Counsel has held that if a musculoskeletal 
disability is rated under a specific diagnostic code that 
does not involve limitation of motion and another diagnostic 
code based on limitation of motion may be applicable, the 
latter diagnostic code must be considered in light of 38 
C.F.R. §§ 4.40, 4.45, and 4.59 VAOPGCPREC 9-98 (Aug. 14, 
1998). The Board notes that 38 C.F.R. §§ 4.40, 4.45, and 4.59 
do not specify that a separate rating may only be assigned 
when there is arthritis and limitation of motion and/or 
painful motion. Therefore, consideration must be given to 
whether separate ratings are warranted to reflect disability 
manifested by instability and subluxation as well as 
disability manifested by limitation of motion and/or painful 
motion or limitation of motion and/or painful motion on its 
own. 

The Veteran was afforded a VA joints examination in October 
2006.  The Veteran related that he had chronic right knee 
pain for the past year with intermittent swelling.  Flare-ups 
were unpredictable and not activity related.  He described 
having weakness of the right knee with flare-ups without 
additional restrictive range of motion.  During flare-ups at 
home, he would take Advil and rest which eased his symptoms 
over a few hour period of time prior to resuming normal 
activities.  From a functional standpoint, the Veteran could 
not stand, but a few minutes or lift more than 15 pounds due 
to his right knee condition.  He used a cane and walker for 
his right knee.  He did not use a knee brace.  He had not 
been incapacitated during the past 12 months from this 
condition.  Physical examination revealed that the Veteran 
was in a wheelchair due to a stroke which involved the left 
side of his body.  The Veteran had degenerative changes in 
the knee with visual appearance, but no swelling or redness.  
Ligaments were tight with no laxity.  The Veteran could 
extend the right knee to zero degrees with pain and flex to 
105 degrees with pain at that point.  There was moderate 
crepitus with range of motion testing.  There was no 
additional weakness, fatigability, dis-coordination, or 
additional restricted range of motion or functional 
impairment following repetitive stress testing against 
resistance.  The impression was chondromalacia patella 
syndrome of the right knee with degenerative joint disease 
per x-rays which confirmed those diagnoses.  

Thus, the Veteran's right knee disability involves limitation 
of motion.  He has flexion limited to 105 degrees with pain.  
His extension is not limited, but he has pain as documented 
by the VA examiner on flexion.  He also exhibited crepitus.  
The Veteran has been assigned a 10 percent rating based on 
limitation of flexion.  Even considering the directives of 
DeLuca, the Veteran's flexion is only limited to 105 degrees.  
His flexion is not limited to 30 degrees or the functional 
equivalent thereof, in order to warrant a higher 20 percent 
rating.

The Veteran has painful extension.  The Board notes that the 
intent of the rating schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.  The minimum 
compensable rating is 10 percent.  As noted, ratings based on 
both impairment of flexion and extension are permitted.  
Thus, a separate compensable rating of 10 percent, but no 
more, is warranted for painful extension.  The Veteran does 
not have the functional equivalent of 15 degrees on 
extension.  

The Veteran does not have instability.  X-rays do not show 
dislocation.  Thus, a rating under Diagnostic Code 5257 is 
not warranted.  Since dislocated semilunar cartilage or 
removal thereof is not shown, a rating on either of these 
bases under Diagnostic Codes 5258 or 5259 is also not 
warranted.  

In sum, in determining whether a higher rating is warranted 
for service-connected disability, VA must determine whether 
the evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, 
the preponderance of the evidence is against a rating in 
excess of 10 percent based on limitation of flexion of the 
right knee, but the evidence supports a separate 10 percent 
rating for painful extension of the right knee.  


ORDER

The application to reopen the claim of service connection for 
a heart disability is granted.

An initial rating in excess of 10 percent for chondromalacia 
patella of the right knee with degenerative changes based on 
limitation of flexion is denied.  

A separate 10 percent rating for painful extension of the 
right knee is granted, subject to the law and regulations 
governing the payment of monetary benefits.


REMAND

Subsequent to his October 2006 VA examination, the Veteran 
received VA medical care, primarily for stroke residuals.  In 
an April 2008 report, it was noted that the Veteran had 
urinary incontinence which was a long standing problem 
(greater than one month).  The examiner in October 2006 did 
not identify any neurological impairment which was related to 
the low back.  The examiner did not indicate that there was 
urinary incontinence as bowel/bladder incontinence was not 
addressed.  

The Board recognizes that the Veteran is not in good health.  
If he is able to attend a VA examination to assess his low 
back disability, he should be afforded that examination.  If 
not, a VA opinion should be obtained to determine if the 
Veteran has urinary incontinence as related to his low back 
disability, as that matter is pertinent to his claim for a 
higher rating.  

With regard to his reopened claim of service connection for a 
heart disability, the Veteran currently has coronary heart 
disease/atherosclerotic heart disease.  As indicated above, 
he had a probable abnormal EKG during service, but it was 
indicated that he did not have heart disease on the 
subsequent service evaluation and on immediate post-service 
VA examination.  In light of the current diagnosis, the Board 
finds that that Veteran should be afforded a VA examination 
to evaluate his cardiac disease.  However, as noted above, if 
he is unable to undergo a heart examination, a VA examiner 
should provide an opinion as to whether any current heart 
disability, including coronary artery disease/atherosclerotic 
heart disease, is related to service or was manifest within 
one year of his separation from service in 1967.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The AMC should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the VCAA 
and subsequent interpretive authority as to 
the issue of service connection for heart 
disease on the merits.  See, e.g., Pelegrini 
v. Principi, 18 Vet. App. 112 (2004); 
VAOPGCPREC 7-2004 (July 16, 2004); Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  A 
notice consistent with 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) must:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; 
(2) inform the claimant about the 
information and evidence that VA will seek 
to provide; and 
(3) inform the claimant about the 
information and evidence the claimant is 
expected to provide

2.  Schedule the Veteran for a VA heart 
examination to determine the nature and 
etiology of any current cardiac 
disability including coronary artery 
disease/atherosclerotic heart disease.  
Any indicated tests should be 
accomplished.  The examiner should review 
the claims folder prior to examination.  
The examiner should opine as to whether 
it is more likely than not, less likely 
than not, or at least as likely as not, 
that any current heart disability is 
related to service or was manifest within 
one year of the Veteran's separation from 
service in 1967.  The examiner should 
comment on the inservice EKG findings.  
Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  

If the Veteran is unable to be examined 
due to medical reasons, the examiner 
should still review the record and opine 
as to whether it is more likely than not, 
less likely than not, or at least as 
likely as not, that any current heart 
disability is related to service or was 
manifest within one year of the Veteran's 
separation from service in 1967.  The 
examiner should comment on the inservice 
EKG findings.  Any opinions expressed by 
the examiner must be accompanied by a 
complete rationale.  

3.  The Veteran should be afforded a VA 
examination for the purpose of 
determining the nature, and extent of the 
Veteran's service-connected low back 
disability.  The claims file must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination.  All 
indicated tests and studies should be 
performed.  

The examiner should be requested to 
report the range of motion of the low 
back in degrees of arc.  The examiner 
should note that normal ranges of motion 
of the thoracolumbar spine for VA 
purposes are 0 to 90 degrees in flexion, 
0 to 30 degrees in extension, 0 to 30 
degrees in left and right lateral 
flexion, and 0 to 30 degrees in left and 
right rotation.  All findings and 
diagnoses should be reported in detail.  

If the Veteran demonstrates limitation of 
motion, the examiner should be requested 
to specifically comment upon the extent, 
if any, to which pain, supported by 
adequate pathology and evidenced by the 
visible behavior of the veteran, results 
in functional loss.  The examiner should 
carefully elicit all of the Veteran's 
subjective complaints concerning the 
thoracolumbar spine and offer an opinion 
as to whether there is adequate objective 
pathology present to support the 
Veteran's subjective complaints.  To the 
extent possible, the examiner should 
assess the extent of any pain and 
describe the extent of any 
incoordination, weakened movement, and 
excess fatigability on use.  The examiner 
should also express an opinion concerning 
whether there would be additional limits 
on functional ability on repeated use or 
during flare-ups (if the Veteran 
describes flare-ups), and, to the extent 
possible, provide an assessment of the 
functional impairment on repeated use or 
during flare-ups.  

The existence of any ankylosis of the 
spine should also be identified.

The examiner should also assess if the 
Veteran has any neurological 
manifestations to include sciatica as 
well as any bowel and bladder complaints.  
If so, these neurological manifestations 
should be identified and the severity 
thereof described in detail.  The 
examiner should comment on whether the 
urinary incontinence reported in April 
2008 is related to the low back 
disability in any way.  

If possible, the examiner should indicate 
whether the Veteran has had 
incapacitating episodes due to 
degenerative disc disease of the lumbar 
spine over the last 12 months, and, if 
so, the number of episodes and the 
duration of the episodes.  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

If the Veteran is unable to be examined 
due to health reasons, the examiner 
should still opine on whether the urinary 
incontinence reported in April 2008 is 
related to the low back disability in any 
way.  

4.  The AMC/RO should then readjudicate the 
claims on appeal in light of all of the 
evidence of record.  If any issue remains 
denied, the Veteran should be provided with a 
supplemental statement of the case as to any 
issue remaining on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


